Citation Nr: 1517035	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2. Entitlement to an increased disability rating for osteoarthritis of the right ankle, status post arthrotomy, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for an injury to Muscle Group I, the result of a shell fragment in the left anterior chest with metallic foreign body, currently evaluated as 10 percent disabling.

4. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for pleomorphic adenoma has been raised by the record in an August 8, 2012, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board notes that in a January 2014 rating decision by the RO in Detroit, Michigan, the Veteran was awarded service connection for left ear hearing loss and denied service connection for right ear hearing loss and left ear itching.  In July 2014, the Veteran submitted a notice of disagreement (NOD) regarding the claim for left ear itching.  In August 2014, the Veteran submitted a NOD concerning his claims for hearing loss.   To date, the RO has not issued a statement of the case (SOC), and the Veteran has not submitted a formal appeal to the Board.  Thus, these issues are not before the Board at this time.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased disability rating for PTSD, an increased disability rating for osteoarthritis of the right foot, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran suffered a deep penetrating wound with a small piece of retained shrapnel in the left serratus magnus; the Veteran's impairment of Muscle Group I is no more than moderate.  


CONCLUSION OF LAW

The criteria for an rating in excess of 10 percent, for an injury to Muscle Group I, the result of a shell fragment in the left anterior chest with metallic foreign body, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes (DCs) 5201, 5301 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via letters dated March 2010 and August 2011.  The Board finds that that latter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

The Veteran contends that the disability rating currently assigned for his service connected shell fragment wound of the left anterior chest is not consistent with the severity of the disability he currently experiences.

Disability ratings under 38 C.F.R. § 4.73 include DC 5301 - Muscle Group I (extrinsic muscles of the shoulder girdle (1) trapezius; (2) levator scapulae; (3) serratus magnus).  Disorders of this Muscle Group are evaluated based upon whether the disorder or injury occurred in the dominant or non-dominant arm/shoulder and according to the classifications discussed in 38 C.F.R. § 4.56 (slight, moderate, moderate severe, and severe). The disorder is then assigned ratings from 0 to 40 percent. The Veteran's disorder is currently rated as a moderately severe disability of the non-dominate shoulder affecting Muscle Group I, which provides for a 10 percent disability rating for both dominant and non-dominant shoulders.  

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2014).  The Board notes that the Veteran's disability is presently rated under DCs 5302-5301.  DC 5302 includes Muscle Group II (Extrinsic muscles of the shoulder girdle (1) pectoralis major II (costosternal); (2) latissimus dorsi and teres major; (pectoralis minor; and (4) rhomboid.  See 38 C.F.R. § 4.73, DC 5302 (2014).  However, the Board finds that analysis under that diagnostic code is not warranted in this case as there is no objective evidence of any injury affecting any muscles in Muscle Group II.  Thus, analysis under DC 5302 is not necessary at this time.

Under 38 C.F.R. § 4.71a, DC 5201, a 20 percent rating is warranted if dominant and non-dominant arm motion is limited to the shoulder level.  See 38 C.F.R. § 4.71a, DC 5201 (2014).  As will be discussed in more detail below, consideration of this diagnostic code is warranted in this case.  

A moderate disability occurs when there is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Records should show one or more of the cardinal signs and symptoms of muscle disability, particularly lower threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective evidence of a moderate muscle disability includes entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lower threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2014).

A moderately severe disability occurs when there is a through and through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. Records should show hospitalization for a prolonged period for treatment of the wound, consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements. Objective evidence of moderate severe muscle disability includes entrance and exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance, which demonstrates positive evidence of impairment when compared with sound side. 38 C.F.R. § 4.56(d)(3).

A severe muscle disability occurs when there is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Records should show hospitalization for a prolonged period for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective evidence of severe muscle disability includes ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. Additional signs of severe muscle disability, when present, include: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that, from September 19, 2011, the Veteran is entitled to a higher evaluation for his left shoulder disorder as assigned, based upon the factors delineated in DeLuca v. Brown. Prior to that date, the Veteran's Muscle Group I injury has been correctly rated.

The evidence of record shows that in April 2010, the Veteran reported for a VA examination in connection with his claim.  The VA examiner found evidence of guarding of movement with objective evidence of pain with active motion of the left shoulder.  Left and right flexion was 0 to 155 degrees.  Left abduction was 0 to 115 degrees, as opposed to 0 to 155 degrees on the right.  Left internal rotation was 0 to 45 degrees, as opposed to 0 to 55 degrees on the right.  Left external rotation was 0 to 75 degrees, as opposed to 0 to 90 degrees on the right.  The VA examiner notes evidence of pain following repetitive motion, but no additional limitation after three repetitions.  The VA examiner found evidence of injury to the serratus magnus muscle with muscle strength of 5.  There was no sign of intermuscular scarring, residuals of nerve damage, residuals of tendon damage, or residuals of bone damage.  The Veteran did not show any muscle herniation or loss of deep fascia or muscle substance.  An x-ray revealed a subcentimeter metallic density which projected over the anterior left chest wall.  The VA examiner found limitation of motion.  

In September 2011, the Veteran was afforded a new VA examination in connection with his claim.  The VA examiner found objective evidence of pain with active motion.  Left flexion was 0 to 90 degrees, as opposed to 0 to 155 on the right.  Left abduction was 0 to 110 degrees, as opposed to 0 to 155 on the right.  Left internal rotation was 0 to 15 degrees, opposed to 0 to 55 degrees on the right.  Left external rotation was 0 to 10 degrees, as opposed to 0 to 80 degrees on the right.  The VA examiner found objective evidence of pain following repetitive motion, but no additional limitation after three repetitions.  The Veteran reported that he mostly ignored the retained shrapnel in his chest, although at times he thinks he can feel it.  He reported twitching in the muscles near the shrapnel, and also reported that one time it felt as though he was being stabbed in the heart.  The VA examiner noted his course since onset to be stable.  The examiner noted the shrapnel in the Veteran's chest to be a single piece, located in the serratus magnus, left at the nipple line.  It was of a missile type, although the velocity and caliber were unknown.  It was not a through and through injury, and there was no infection prior to healing.  The examiner noted no bone, nerve, vascular, or tendon injuries.  There was no decrease in coordination, fatigability, weakness, or uncertainty of movement.  There was no findings of muscle herniation or loss of deep fascia or muscle substance.  The only symptoms observed was a decrease in shoulder movement.  The VA examiner diagnosed a retained shrapnel in the left anterior chest, affecting Muscle Group I, with decreased mobility problems, and problems lifting, carrying, and reaching.  Muscle strength was 5.  Effects on usual daily activities were noted to be mild.  

A VA treatment record, which the Veteran has indicated concerned his shoulder, from July 8, 2011, shows treatment with Dr. J.Y. following a bicycle accident in June of that year.  While he was noted to have some limited neck motion on rotation and flexion, that physician did not report any findings concerning the Veteran's shoulder.

In light of the above evidence, the Board finds that the Veteran's left shoulder disorder is correctly rated as a moderate injury for Muscle Group I.  Particularly, the Veteran's wound is of a deep penetrating nature with small shrapnel fragment and no indication of explosive effect.  There are no residuals of debridement or any indication that an infection ever occurred.  There is no sign of intermuscular scarring, residuals of nerve damage, residuals of tendon damage, or residuals of bone damage.  The Veteran did not show any muscle herniation or loss of deep fascia or muscle substance.  Further, there is no decrease in coordination, fatigability, weakness, or uncertainty of movement; there is no findings of muscle herniation or loss of deep fascia or muscle substance.  There is no indication of debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring.  Neither is there any evidence of prolonged hospitalization for treatment of the wound, indications on palpitation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the right side.  There is no evidence of ragged, depressed and adherent scars indicating a wide damage to the muscle group.  There are no multiple scattered foreign bodies indicating explosive effect of the missile.  There are no adhesion scars to one of the long bones, scapula, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering an area where bone is normally protected by muscle.  There is no evidence of diminished muscle excitability to pulsed electrical current.  There are no visible signs of measurable atrophy, or atrophy of muscle groups not in the track of the missile.  There is no adaptive contraction of an opposing group of muscles.  There is no induration or atrophy of an entire muscle following simple piercing of a projectile.  The Veteran's strength in the left shoulder is normal and consistent with that on the right.  As such, the Veteran's Muscle Group I injury is, alone, correctly rated as moderate.  See 38 C.F.R. § 4.56 (d)(2)-(4).  

As mentioned above, under 38 C.F.R. § 4.71a, DC 5201, a 20 percent rating is warranted if arm motion is limited to the shoulder level.  See 38 C.F.R. § 4.71a, DC 5201.  Here, the Board notes that on September 19, 2011, a VA examiner observed and recorded the Veteran's left arm abduction as being limited to 115 degrees with objective indication of pain on movement, but with no additional loss of motion.  As such, an evaluation of 20 percent under DC 5201 is not warranted.  

The above determination is based upon consideration of applicable rating provisions.  The Veteran's disability has been exhibited by a deep penetrating wound of short track with a small retained shrapnel fragment, resulting in painful motion and limitation of arm movement to the shoulder level.  Such problems do not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis because these symptoms are specifically contemplated by the rating criteria.  See 38 C.F.R § 3.321(b)(1)(2014).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an increased rating higher than 10 percent, for an injury to Muscle Group I, the result of a shell fragment in the left anterior chest with metallic foreign body, is denied.  


REMAND

Inasmuch as the Board regrets further delay in the adjudication of the remaining claims, the Board finds that a remand is necessary in this matter so that VA can meet its duty to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  VA must make efforts to obtain any relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3).  VA must also make reasonable efforts to secure relevant records not in the custody of a Federal entity, including private health care providers.  38 C.F.R. § 3.159(c)(1).  Reasonable efforts must include an initial request for the records and at least one follow-up request, if the records are not received.  

Concerning the Veteran's claim for increased rating for PTSD, in his May 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that he has continued to seek treatment for his PTSD since his last VA examination, a fact supported by his representative.  A review of the Veteran's claims file, both on paper and electronic, does not reveal any records for further treatment past the Veteran's VA examination in September 2011.  As such, the Board finds that a remand is necessary to associate any outstanding VA or private treatment records concerning this claim.  

Concerning the Veteran's claim for increased rating for osteoarthritis of the right ankle, in his May 2013 VA Form 9, the Veteran indicated that he had been receiving treatment through Bay Area Orthopaedic Consultants, a private medical provider.  He clearly identified the name of the treating physician as well as the address where the records could be obtained.  A review of the claims file does not reveal that these records have been obtained, nor does it contain proof of an effort to obtain these records.  As such, the Board finds that a remand is necessary so VA may make a reasonable effort to obtain the medical records clearly identified by the Veteran.  

Additionally, in his VA Form 9, the Veteran indicated that his PTSD has worsened since his VA examination in September 2011, an assertion echoed by his representative.  Given this assertion, and the fact that has been four and a half years since the Veteran's previous VA examination concerning the status of his PTSD, the Board finds that a remand is necessary so that a new VA examination may be scheduled to assess the present state of the Veterans PTSD.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (2012); 38 C.F.R. §§ 3.327(a) (2014).

Finally, the Board finds that the claim of entitlement to an increased evaluation for PTSD and increased evaluation for osteoarthritis of the right ankle are inextricably intertwined with the issue of entitlement to TDIU.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180 (1991). The claims of entitlement to an increased evaluation for PTSD and osteoarthritis of the right ankle and the claim of entitlement to TDIU are "intertwined" because a decision on those increased rating claims will have an impact on the claim for a TDIU. Consequently, the claim of entitlement to an increased initial evaluation for PTSD and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.  Specifically, request that the Veteran provide information concerning any private or VA treatment he may have received for either his PTSD or osteoarthritis of the right ankle.  

Thereafter, the AOJ should make all reasonable efforts to obtain any records the Veteran identifies and authorizes VA to obtain on his behalf.

2. Upon receipt of any and all additional records, schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should review treatment records, to include any treatment records associated with the file since the Veteran's September 2011 VA examination, and the lay evidence of record regarding the severity of the Veteran's PTSD and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since September 19, 2011. The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.

3. Thereafter, the RO should readjudicate the issues on appeal, which must include consideration of all evidence received after the issuance of the statement of the case in March 2013.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


